DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The After Final response was filed on 3/10/2022.
Claims 1-12, 15, and 24-25 are canceled. 
Response to Arguments
Applicant’s arguments, see Remarks on pages 6-7, filed 3/10/2022, with respect to 35 USC 102 rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Allowable Subject Matter
Claims 13-14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 17-22 were previously allowed. The cited art of record JP2012-193873 to Yusuke discloses a storage device that includes: a photographing section for taking pictures of the inside of a storage space; a recognition section for recognizing article information identifying an article inside the storage space, and positional information indicating the position inside the storage space at which the article is placed; and a display control section for showing the article information and the positional information recognized by the recognition section at a display section established outside the storage space. However, the cited art of record fails to teach, suggest or disclose the limitation/feature of “perform a recognition of products from a first captured image obtained by capturing an image of displayed products; detect a likely region in which a product is likely to be present, among presence unrecognized regions where recognition of a presence of the products has failed by the recognition from the first captured image, based on at least one of: a distance between the products that have been recognized being larger than a predetermined threshold; a distance between at least one of the recognized products and an outer edge of the store fixture being larger than a predetermined threshold; a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669